Citation Nr: 1233383	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the Veteran is entitled to payment of pension benefits from February 1, 2008 until May 1, 2010.  

2.  Whether the Veteran is entitled to payment of pension benefits in excess of $33 per month from May 1, 2010 until April 1, 2011.

3.  Whether the Veteran is entitled to payment of pension benefits from April 1, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in February 2008 and November 2009, statements of the case were issued in June 2008 and February 2010, and substantive appeals were received in February 2009 and February 2010.  The Veteran did not report for a Board hearing in June 2012 and no good cause has been shown.  Therefore, the Board will decide the appeal without a hearing.  38 C.F.R. § 20.704(d) (2011).  

The Board notes that the February 2008 RO decision terminated VA pension benefits effective from February 1, 2008, finding that the Veteran's income was excessive.  The November 2009 RO decision denied the Veteran any pension benefits based on his October 2009 claim, finding that his $12,182 income effective November 1, 2009 exceeded the maximum annual disability pension limit set by law.  However, in April 2011, based on a report of income change received in February 2010, the RO awarded the Veteran $33 monthly from May 1, 2010 to April 1, 2011, and denied pension benefits thereafter on the basis of excessive income.


FINDINGS OF FACT

1.  From February 1, 2008 until May 1, 2010, the Veteran's annualized countable annual income for VA pension purposes exceeded the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a Veteran with no dependents. 

2.  The Veteran's annual income beginning May 1, 2010 is $33 per month less than the $11,830 maximum annual income (pro-rated over an 11-month period) for nonservice-connected disability pension benefits for a Veteran with no dependents. 

3.  From April 1, 2011, the Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a Veteran with no dependents. 


CONCLUSIONS OF LAW

1.  Payment of pension benefits from February 1, 2008 until May 1, 2010 is not warranted.  38 U.S.C.A. §§ 1501, 1503, 5107, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011). 

2.  Payment of pension benefits in excess of $33 per month from May 1, 2010 until April 1, 2011 is not warranted.  38 U.S.C.A. §§ 1501, 1503, 5107, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011).

3.  Payment of pension benefits from April 1, 2011 is not warranted.  38 U.S.C.A. §§ 1501, 1503, 5107, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice.  In February 2009, it advised him that pension benefits are reduced by gross countable family income and what counted as income and it sent him eligibility Verification Report and Medical Expense Report forms to submit.  Additional notice was furnished in January 2010.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO had also advised the Veteran in February 2008 to submit evidence of income and medical expense changes.

While not all required notice was provided prior to the decisions appealed, the Board notes that notice was followed by subsequent adjudications (e.g., a May 2011 Supplemental Statement of the Case), curing the timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA also has a duty to assist a claimant under the VCAA.  VA has obtained available evidence concerning the Veteran's income and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  


II. Analysis 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 

A Veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273. 

Payments of any kind from any source (for example, life insurance proceeds) shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Effective December 1, 2007, the MAPR for a Veteran with no dependents was $11,181.  Effective December 1, 2008, December 1, 2009 and December 1, 2010, the MAPRs for a Veteran with no dependents were $11,830, and effective December 1, 2011, such MAPR was $12,256.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Five percent of the MAPR for the year beginning December 1, 2007 is $559.  Five percent of the MAPR for the years beginning December 1, 2008, December 1, 2009, and December 1, 2010, is $591, and for the year beginning December 1, 2011 it is $612. 

In January 2008, the Veteran filed an improved pension eligibility verification report.  He had been receiving pension benefits in the past but they were terminated effective February 1, 2008.  In October 2009, the Veteran filed a claim for disability pension benefits.  Through statements in December 2007, February 2008, October 2009, and November 2009, he indicated that he is disabled and wants more pension because of his financial circumstances.  He has no car, needs dental work, and wants to move to a better apartment.  He cannot understand why there are laws that keep Veterans right at the poverty line, when we are giving billions away to foreign countries.  He feels that it is unfair to make laws against Veterans that are struggling financially.  He wonders why the government does not allow Veterans to draw VA pension and Social Security to improve their lives.  

Beginning February 1, 2008, the Veteran was entitled to gross Social Security payments of $781 monthly ($9,376 annually), a monthly annuity of $192 ($2310 annually), and he had received a retroactive payment from Social Security in the amount of $34,000 in January 2008.  This is counted as income for 1 year from February 1, 2008.  Beginning in January 2009, the Veteran was entitled to $927 monthly ($11,124 annually) from Social Security.  He also was receiving a monthly annuity of $192 ($2310 annually) through September 1, 2009, and another annuity of $25 monthly ($300 annually).  From September 1, 2009, the Veteran was entitled to gross Social Security payments of $927 monthly ($11,124 annually); a $25 monthly annuity ($300 annually); and a $761 retroactive payment from Social Security; resulting in an income of $12,182 effective from September 1, 2009.  The Veteran indicated in February 2010 that he received $761 from Social Security in 2007 or 2008, instead of 2009, but he did not provide evidence from the Social Security Administration showing the actual date of receipt.  SSA inquiries in and after November 2009 showed that the retroactive payment was made in March 2009.  According to VA regulations, the Veteran's annual income must be less than $11,181 from December 1, 2007 and less than $11,830 from December 1, 2009 through December 1, 2011 in order to be eligible to received disability pension.  Thus, the Veteran's total countable income annually, before consideration of recurring allowable medical expenses, was above the income limits for eligibility for pension, from February 1, 2008 to May 1, 2010.

There were $1,156 in Medicare Part B premiums countable as a medical expense in 2008, as well as $1,700 for denture work paid in June 2008, according to a February 2010 submission.  His medical expenses were not sufficient to reduce his income below the MAPR for 2008, as his income was so far beyond the MAPR that subtracting the allowable medical expenses still results in excessive income.  No allowable medical expenses have been submitted for 2009 or through May 1, 2010.  The 2008 medical expenses can only be used to adjust the Veteran's income for the year 2008.  As a result of the evidence of record, the Board concludes that the Veteran's total countable income exceeds the MAPR for the years beginning February 1, 2008 through May 1, 2010.  Therefore, the claim for nonservice-connected disability pension benefits from February 1, 2008 through May 1, 2010 must be denied.  

Beginning May 1, 2010, the Veteran was entitled to gross Social Security payments of $927 monthly, and a retirement of $25 monthly.  According to VA regulations, the Veteran's annual income must be less than $11,830 (over 12 months) in order to be eligible to receive disability pension.  Thus, the Veteran's total countable income monthly, before consideration of recurring allowable medical expenses, was $33 below the income limits for eligibility for pension.  He had $386 in paid family medical expenses, which was not enough to reduce his income because it was not more than 5 percent of the MAPR.  Since the Veteran's monthly income was less than the pro-rated MAPR, a payment of $33 per month over an eleven-month period, but no more, is warranted from May 1, 2010.  

For the period beginning April 1, 2011, the Veteran was entitled to gross Social Security payments of $980 monthly ($11,760 annually); he also received a retroactive Social Security Administration payment of $12,274; and a retirement of $25 monthly ($300 annually).  According to VA regulations, the Veteran's annual income must be less than $11,830 in order to be eligible to receive disability pension.  Thus, the Veteran's total countable income annually, before consideration of recurring allowable medical expenses, was above the income limits for eligibility for pension.  He had $386 in paid family medical expenses, which did not reduce his countable income because it was not more than 5 percent of the MAPR.  

No allowable medical expenses have been submitted for the period since April 1, 2011.  As a result of the evidence of record, the Board concludes that the Veteran's total countable income exceeds the MAPR for the year beginning April 1, 2011.  Therefore, the claim for nonservice-connected disability pension benefits from April 1, 2011 must be denied.  

Regarding the Veteran's feelings that he should be paid more pension as a matter of policy, and so that he can move to a better apartment and help his financial situation, the Board notes that the MAPRs are legally binding, and that the Board must apply the law as it exists to the facts of the case.  Regarding his apparent desire that Social Security income not be counted, income from Social Security is counted for VA pension benefit purposes, by law, based on policy considerations.  As indicated above, a certain amount of income from Social Security and other sources is permissible, while still permitting the payment of VA pension benefits, but those VA pension benefits must be offset by countable income from non-VA sources.  

The Veteran is advised that should his income change in the future or if he incurs significant out-of-pocket medical expenses, he can submit additional evidence and his entitlement to nonservice-connected pension benefits will be considered in light of the facts then of record. 



ORDER

Payment of pension benefits from November 2009 to May 1, 2010 is not warranted.  

Payment of pension benefits in excess of $33 per month from May 1, 2010 to April 1, 2011 is not warranted.

Payment of pension benefits from April 1, 2011 is not warranted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


